DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 7-12, and 13 of prior U.S. Patent No. 11,219,834. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,219,834 (hereinafter ‘834) in view of Dawson et al., US 2011/0055135. ‘834 does not teach displaying an invitation button or display information about groups that the player is planning to join.
Dawson et al. teaches a multiplayer gaming system which includes group invitations where the invitations displaying an invitation button and display information about groups that the player is planning to join (Abstract and Fig. 4A which teaches a “Teleport Invitation” display box with the stated description of “group invitation” which includes a button to accept or reject the offer and which displays additional information about the invitation and the group which would be accepted. Such as the sender, time and location).
	It would be desirable to modify the computer-readable medium and method of ‘834 to provide a displayed invitation button and group information as taught by Dawson et al. in order to better inform the player about the group to which they are being invited and to allow them to easily decide to accept the invitation or not.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer-readable medium and method of ‘834 to provide a displayed invitation button and group information as taught by Dawson et al.
Claims 1-6, 10-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,537,813 (hereinafter ‘813).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 6 and 7 of ‘813 teaches substantially all of the limitations of claims 1, 10, and 19 of the current application including managing the group status of a plurality of players engaged in a group game via player terminals, enabling identification of candidates for a new group, reception of notification of acceptance, allowing them to play in the old group while waiting for the new group members, and then updating player to the new group once a predetermined number of players accept. Further, Claims 1, 6, and 7 recite additional limitations describing additional messaging steps.
Further the limitations of dependent claims 3, 5, 12, and 149 are taught in both Claims 1 and 6 of ‘813. The limitations of claims 2 and 11 are taught by claim 2 of ‘813.  The limitations of claims 4 and 13 are taught by claim 3 of ‘813. And finally, the limitations of claims 6 and 15 are taught by claim 5 of ‘813.
Claims 7-8 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,537,813 (hereinafter ‘813) in view of Dawson et al., US 2011/0055135. ‘813 does not teach displaying an invitation button or display information about groups that the player is planning to join.
Dawson et al. teaches a multiplayer gaming system which includes group invitations where the invitations displaying an invitation button and display information about groups that the player is planning to join (Abstract and Fig. 4A which teaches a “Teleport Invitation” display box with the stated description of “group invitation” which includes a button to accept or reject the offer and which displays additional information about the invitation and the group which would be accepted. Such as the sender, time and location).
	It would be desirable to modify the computer-readable medium and method of ‘813 to provide a displayed invitation button and group information as taught by Dawson et al. in order to better inform the player about the group to which they are being invited and to allow them to easily decide to accept the invitation or not.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer-readable medium and method of ‘813 to provide a displayed invitation button and group information as taught by Dawson et al.

Allowable Subject Matter
Claims 9, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715